UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1684



ORLANDO VILLARROEL-VARGAS,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-157-731)


Submitted:   December 10, 2004             Decided:   January 5, 2005


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinot, SEGUINOT LAW FIRM, McLean, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, David V. Bernal,
Assistant Director, Margaret K. Taylor, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Orlando     Villarroel-Vargas,            a   native     and      citizen     of

Bolivia,   petitions      for   review       of     an   order    of    the     Board    of

Immigration     Appeals   (“Board”)         affirming,     without        opinion,      the

immigration     judge’s    denial      of     his    applications         for    asylum,

withholding of removal, and protection under the Convention Against

Torture.

           In his petition for review, Villarroel-Vargas challenges

the immigration judge’s determination that he failed to establish

his eligibility for asylum.           To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he    presented      was    so    compelling      that       no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                              We have

reviewed the evidence of record and conclude that Villarroel-Vargas

fails to show that the evidence compels a contrary result.

           Accordingly, we cannot grant the relief that he seeks*

and we deny the petition for review.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       PETITION DENIED


     *
      Villarroel-Vargas  does   not  challenge   the  denial   of
withholding of removal or protection under the Convention Against
Torture in his petition for review.

                                            - 2 -